NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                       RICHARD MANGAN, Appellant.

                              No. 1 CA-CR 15-0424
                                FILED 1-28-2016


            Appeal from the Superior Court in Maricopa County
                           No. CR1992-093242
            The Honorable J. Justin McGuire, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                             STATE v. MANGAN
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1             Richard Wilmarth Mangan (“Appellant”) appeals the trial
court’s finding that he violated two conditions of his probation and the
subsequent reinstatement of his probation with additional terms.
Appellant’s counsel has filed a brief in accordance with Smith v. Robbins,
528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967); and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), stating that he has searched the record on
appeal and found no question of law that is not frivolous. Appellant’s
counsel therefore requests that we review the record for fundamental error.
See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating
that this court reviews the entire record for reversible error). This court
allowed Appellant to file a supplemental brief in propria persona, but
Appellant has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3          On December 8, 1992, a grand jury issued an indictment
charging Appellant with two counts of child molestation, class two felonies
and dangerous crimes against children. Pursuant to a plea agreement,


1      We cite the current version of the applicable statutes because no
revisions material to this decision have occurred since the events leading to
the court’s orders.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).




                                        2
                           STATE v. MANGAN
                           Decision of the Court

Appellant pled guilty to two counts of attempted child molestation, each a
class three felony and dangerous crime against children in the second
degree. On July 19, 1993, the trial court suspended sentencing, placed
Appellant on lifetime probation, and ordered that Appellant serve nine
months in jail as a condition of his probation.3 That same day, Appellant
signed a form entitled “Maricopa County Probation Conditions for Sex
Offenders,” acknowledging the specific conditions of his probation.

¶4           On March 26, 2015, Appellant was arrested, and on March 30,
2015, his adult probation officer filed a petition to revoke his probation,
alleging he had violated conditions 2, 11, 15, 15b, and 21 of his probation.
Condition 2 prohibited Appellant from possessing or controlling any
prohibited weapons as defined in A.R.S. § 13-3101. Condition 11 required
Appellant to participate in “any program of counseling or assistance as
determined by [the adult probation department].” Condition 15 required
Appellant to pay fees imposed by the court. Condition 15b required
Appellant to pay monthly probation service fees. Finally, condition 21
required Appellant to abide by the attached special conditions of probation
for sex offenders. Pursuant to special condition 12 of probation for sex
offenders, Appellant agreed to comply with the imposed curfew that
required Appellant to seek permission to leave his home for any reason
other than specified times for work, church, or to buy groceries.

¶5            At the May 7, 2015 probation violation hearing, the State
advised the court it would only proceed on conditions 11 and 21-12.
Appellant’s probation officer testified Appellant violated condition 11 of
his probation by missing and being late to scheduled sex offender group
sessions, resulting in his discharge from treatment at Resolution Group, the
program determined appropriate for Appellant by the probation
department. The probation officer also testified Appellant violated
condition 21-12 of his probation by leaving his home to take a polygraph
examination and then going to court to file a petition for early termination
of his probation without first notifying his probation officer.

¶6            Appellant testified at the probation violation hearing. He
acknowledged the terms and conditions of his probation required him to
attend sex offender treatment. He admitted being late for several sessions

3        In 1995, pursuant to a petition to modify the conditions of
Appellant’s probation, the trial court subsequently deleted the term
requiring that Appellant serve nine months in jail as a condition of his
probation. Appellant served six days in jail in 1998 and twenty-one days in
jail in 2011, however, for asserted violations of his probation.

                                     3
                            STATE v. MANGAN
                            Decision of the Court

and subsequently being discharged from the sex offender treatment
program at Resolution Group. Appellant also acknowledged that, as a term
or condition of his probation, he was required to comply with the curfew
imposed by his probation officer, and he admitted that he failed to call his
surveillance officer on March 26, 2015, before he left home for a destination
not specifically approved by his curfew conditions.

¶7             The trial court found Appellant had violated conditions 11
and 21-12 of his probation. At the May 27, 2015 disposition hearing, the
trial court reinstated Appellant’s lifetime probation on both counts and
ordered Appellant to serve twenty-five additional days in jail. Appellant
filed a timely notice of appeal.

                                 ANALYSIS

¶8            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at the violation of probation
hearing was substantial and supports the court’s finding that Appellant
violated the conditions of his probation, as well as the court’s determination
at disposition to reinstate Appellant’s probation.             Appellant was
represented by counsel at all stages of the proceedings and gave a statement
at the disposition hearing. The proceedings were conducted in compliance
with his constitutional and statutory rights and the Arizona Rules of
Criminal Procedure.

¶9             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.




                                       4
                          STATE v. MANGAN
                          Decision of the Court

                             CONCLUSION

¶10           The trial court’s finding of a probation violation and orders
reinstating Appellant’s probation and requiring Appellant to serve twenty-
five additional days in jail are affirmed.




                                 :ama




                                    5